DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on January 21, 2021.  Claims 1-7, 9-20 and 27 are still pending in the present application.  This Action is made NON-FINAL.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/21/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made De Rosa et al Patent Application No. :( US 2018/0375568 A1) hereinafter referred as De Rosa, in view of Trapero WIPO No. :( WO 2017/042403 A1) which uses as language translation the US Patent Application No. :( US 2018/0253092 A1). This Action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-3, 5-7, 9-13, 15-20 and 27 are rejected under 35 U.S.C. 103 as being un-patentable over De Rosa et al Patent Application No. :( US 2018/0375568 A1) hereinafter referred as De Rosa, in view of Trapero WIPO No. :( WO 2017/042403 A1) which uses as language translation the US Patent Application No. :( US 2018/0253092 A1) hereinafter referred as Trapero.
For claim 1, De Rosa teaches an access method of an Unmanned Aerial Vehicle (UAV), applied to a Mobility Management Entity (MME), the method comprising: 
determining to accept access of the UAV in a case that the identity authentication result is authentication success (paragraph [0102], lines 5-12); and 
sending to the UAV a first attach response indicating acceptance of the access (paragraph [0102], lines 12-16). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the obtaining an International Mobile Equipment Identity (IMEI) of the 
Trapero from the same or analogous art teaches the obtaining an International Mobile Equipment Identity (IMEI) of the UAV upon receiving an attach request sent by the UAV (paragraph [0096], lines 1-7); performing identity authentication on the UAV according to the IMEI of the UAV so as to obtain an identity authentication result (paragraphs [0100], lines 1-7 and [0105], lines 1-12). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtaining an International Mobile Equipment Identity (IMEI) of the UAV upon receiving an attach request sent by the UAV; performing identity authentication on the UAV according to the IMEI of the UAV so as to obtain an identity authentication result as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The obtaining an International Mobile Equipment Identity (IMEI) of the UAV upon receiving an attach request sent by the UAV; performing identity authentication on the UAV according to the IMEI of the UAV so as to obtain an identity authentication result can be modify/implemented by combining the obtaining an International Mobile Equipment Identity (IMEI) of the UAV upon receiving an attach request sent by the UAV; performing identity authentication on the UAV according to the IMEI of the UAV so as to obtain an identity authentication result with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 2, De Rosa teaches the method, wherein the obtaining the IMEI of the UAV comprises: sending an identity request to the UAV, the identity request being used to instruct the UAV to provide its own identification (paragraph [0103], lines 7-10); and receiving an identity response sent by the UAV, wherein the identity response carries the identification of the UAV (paragraph [0103], lines 1-7).  However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 2.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 3, De Rosa teaches the method, wherein the attach request carries the identification of the UAV, and the obtaining the IME of the UAV comprises:  -4-Docket No. LZ1911791CN08-US-1703112 reading the identification of the UAV from the attach request (paragraph [0052], lines 17) the IMEI is the unique information that is contained in the profile information of the device).  However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 3.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 5, De Rosa discloses all the subject matter of the claimed invention with the exemption of the determining to reject the access of the UAV in a case that the identity 5.
Trapero  from the same or analogous art teaches the determining to reject the access of the UAV in a case that the identity authentication result is authentication (paragraphs [0098], lines 1-12) and (paragraphs [0172], lines 18-25); and sending to the UAV a second attach response indicating rejection of the access (paragraph [0175], lines 1-11).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining to reject the access of the UAV in a case that the identity authentication result is authentication failure; and sending to the UAV a second attach response indicating rejection of the access as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The determining to reject the access of the UAV in a case that the identity authentication result is authentication failure; and sending to the UAV a second attach response indicating rejection of the access can be modify/implemented by combining the determining to reject the access of the UAV in a case that the identity authentication result is authentication failure; and sending to the UAV a second attach response indicating rejection of the access with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero , the motivation   for the combination would be to  use  the determination of the rejected access of the UAV in a case that  the identity authentication result is failure; becoming the  method more efficient and reliable for a better selection of the access improving secure  communication.
For claim 6, De Rosa teaches an access method of an Unmanned Aerial Vehicle (UAV), applied to a UAV, a device type of which is defined as UAV and which has an International Mobile Equipment Identity (IMEI), the method comprising:  
-5-Docket No. LZ1911791CN08-US-1703112 sending an attach request to a Mobility Management Entity (MME) (paragraph [0103], lines 1-7); and determining that the MME accepts access of the UAV in a case that a first attach response sent by the MME indicating acceptance of the access is received (paragraph [0102], lines 5-12) and (paragraph [0102], lines 12-16).  However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the attach request carries the IMEI of the UAV as recited in claim 6.
Trapero from the same or analogous art teaches the wherein the attach request carries the IMEI of the UAV (paragraphs [0098], lines 1-12) and (paragraphs [0172], lines 18-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use wherein the attach request carries the IMEI of the UAV as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The wherein the attach request carries the IMEI of the UAV can be modify/implemented by combining the wherein the attach request carries the IMEI of the UAV with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the IMEI that checks the valid devices through the identification on a mobile networks becoming the method more efficient and reliable for a better access communication.
For claim 7, De Rosa teaches the method, further comprising: receiving an identity request sent by the MME, the identity request being used to instruct the UAV to provide its own identification (paragraph [0103], lines 7-10); and sending an identity response to the MME, wherein the identity response carries the identification of the UAV(paragraph [0103], lines 1-7). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 7.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 9, De Rosa discloses all the subject matter of the claimed invention with the exemption of the determining that the MME rejects the access of the UAV in a case that a second 9.
Trapero from the same or analogous art teaches the determining that the MME rejects the access of the UAV in a case that a second attach response sent by the MME indicating rejection of the access is received (paragraphs [0188], lines 1-13).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining that the MME rejects the access of the UAV in a case that a second attach response sent by the MME indicating rejection of the access is received as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The determining that the MME rejects the access of the UAV in a case that a second attach response sent by the MME indicating rejection of the access is received can be modify/implemented by combining the determining that the MME rejects the access of the UAV in a case that a second attach response sent by the MME indicating rejection of the access is received with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero , the motivation   for the combination would be to use the determination of the rejected access of the UAV in the MME in the case that  the identity authentication result is failure; becoming the  method more efficient and reliable for a better selection of the access improving secure  communication.
For claim 10, De Rosa discloses an access method of an Unmanned Aerial Vehicle (UAV), applied to an Equipment Identity Register (EIR), the method comprising: 
receiving an identity check request sent by a Mobility Management Entity (MME) (paragraph [0102], lines 5-12). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identity check request carrying an International Mobile Equipment Identity (IMEI) of the UAV that requests access; determining whether the IMEI of the UAV has been registered; sending to the MME a first identity check response indicating that the IMEI of the UAV has been registered in a case that it is determined that the IMEI of the UAV has been registered; and sending to the MME a second identity check response indicating that the IMEI of the UAV has not been registered in a case that it is determined that the IMEI of the UAV has not been registered as recited in claim 10.
Trapero  from the same or analogous art teaches the identity check request carrying an International Mobile Equipment Identity (IMEI) of the UAV that requests access(paragraphs [0113]-[0114], lines 1-8); determining whether the IMEI of the UAV has been registered (paragraph [0115], lines 1-6); sending to the MME a first identity check response indicating that the IMEI of the UAV has been registered in a case that it is determined that the IMEI of the UAV has been registered (paragraph [0112], lines 1-22); and sending to the MME a second identity check response indicating that the IMEI of the UAV has not been registered in a case that it is determined that the IMEI of the UAV has not been registered (paragraph [0056], lines 1-10).. Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identity check request carrying an International Mobile Equipment Identity (IMEI) of the UAV that requests access; determining whether the IMEI of the UAV has been registered; sending to the MME a first identity check response indicating that the IMEI of the UAV has been registered in a case that it is determined that the IMEI of the UAV has been registered; and sending to the MME a second identity check response indicating that the IMEI of the UAV has not been registered in a case that it is determined that the IMEI of the UAV has not been registered as taught by Trapero  into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identity check request carrying an International Mobile Equipment Identity (IMEI) of the UAV that requests access; determining whether the IMEI of the UAV has been registered; sending to the MME a first identity check response indicating that the IMEI of the UAV has been registered in a case that it is determined that the IMEI of the UAV has been registered; and sending to the MME a second identity check response indicating that the IMEI of the UAV has not been registered in a case that it is determined that the IMEI of the UAV has not been registered can be modify/implemented by combining the identity check request carrying an International Mobile Equipment Identity (IMEI) of the UAV that requests access; determining whether the IMEI of the UAV has been registered; sending to the MME a first identity check response indicating that the IMEI of the UAV has been registered in a case that it is determined that the IMEI of the UAV has been registered; and sending to the MME a second identity check response indicating that the IMEI of the UAV has not been registered in a case that it is determined that the IMEI of the UAV has not been registered with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the determination of the access or the rejection of the IMEI becoming the method more efficient and reliable for a better selection when the IMEI is valid in a network communication.
For claim 11, De Rosa teaches an access device of an Unmanned Aerial Vehicle (UAV), applied to a Mobility Management Entity (MME) and implementing the access method of claim 1, the device comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to perform operations of the access method (Claim 11 have been analyzed and rejected with the same rationale as claim 1 applied above) and (paragraph [0008], lines 1-9).
For claim 12, De Rosa teaches the device, wherein the processor is further configured to send an identity request to the UAV, the identity request being used to instruct the UAV to provide its own identification (paragraph [0103], lines 7-10); and receive an identity response sent by the UAV, wherein the identity response carries the identification of the UAV (paragraph [0103], lines 1-7). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 12.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa. As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 13, De Rosa teaches the device, wherein the attach request carries the identification of the UAV, and the processor is further configured to (paragraph [0052], lines 17) the IMEI is the unique information that is contained in the profile information of the device).  However, De Rosa discloses all the 
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa. As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 15, De Rosa discloses all the subject matter of the claimed invention with the exemption of the processor is further configured to determine to reject the access of the UAV in a case that the identity authentication result is authentication failure; and send to the UAV a second attach response indicating rejection of the access as recited in claim 15.
Trapero  from the same or analogous art teaches the processor is further configured to  determine to reject the access of the UAV in a case that the identity authentication result is authentication failure (paragraphs [0098], lines 1-12) and (paragraphs [0172], lines 18-25); and send to the UAV a second attach response indicating rejection of the access (paragraph [0175], lines 1-11).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the processor is further configured to determine to reject the access of the UAV in a case that the identity authentication result is authentication failure; and send to the UAV a second attach response indicating rejection of the access as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The processor is further configured to  determine to reject the access of the UAV in a case that the identity authentication result is authentication failure; and send to the UAV a second attach response indicating rejection of the access can be modify/implemented by combining the processor is further configured to  determine to reject the access of the UAV in a case that the identity authentication result is authentication failure; and send to the UAV a second attach response Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero , the motivation   for the combination would be to  use  the determination of the rejected access of the UAV in a case that  the identity authentication result is failure; becoming the  method more efficient and reliable for a better selection of the access improving secure  communication.
For claim 16, De Rosa teaches an access device of an Unmanned Aerial Vehicle (UAV), applied to a UAV, a device type of which is defined as UAV and which has an International Mobile Equipment Identity (IMEI) and implementing the access method of claim 6, the device comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to perform operations of the access method  (Claim 16 have been analyzed and rejected with the same rationale as claim 6 applied above) and (paragraph [0008], lines 1-9).
For claim 17, De Rosa teaches the device, wherein the processor is further configured to receive an identity request sent by the MME, the identity request being used to instruct the UAV to provide its own identification (paragraph [0103], lines 7-10); and send an identity response to the MME, the identity response carrying the identification of the UAV (paragraph [0103], lines 1-7). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 13.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa. As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
De Rosa teaches the device, wherein the attach request carries the IMEI of the UAV (paragraph [0103], lines 1-7). However, De Rosa discloses all the subject matter of the claimed invention with the exemption of the identification used as IMEI as recited in claim 18.
Trapero from the same or analogous art teaches the identification used as IMEI (paragraphs [0096], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identification used as IMEI as taught by Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The identification used as IMEI can be modify/implemented by combining the identification used as IMEI with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa. As disclosed in Trapero, the motivation for the combination would be to use the identification that is unique as IMEI that checks the valid devices through the identification on a mobile networks.
For claim 19, De Rosa discloses all the subject matter of the claimed invention with the exemption of the processor is further configured to19.
Trapero  from the same or analogous art teaches the processor is further configured to(paragraphs [0188], lines 1-13).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the processor is further configured to Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The processor is further configured toTrapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero , the motivation   for the combination would be to  use  the determination of the rejected access of the UAV in a case that  the identity authentication result is failure; becoming the  method more efficient and reliable for a better selection of the access improving secure  communication.
For claim 20, De Rosa teaches an access device of an Unmanned Aerial Vehicle (UAV), applied to an Equipment Identity Register (EIR) and implementing the access method of claim 10, the device comprising:  -10-Docket No. LZ1911791CN08-US-1703112 a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to perform operations of the access method (Claim 11 have been analyzed and rejected with the same rationale as claim 1 applied above) and (paragraph [0008], lines 1-9). 
For claim 27, De Rosa discloses all the subject matter of the claimed invention with the exemption of the MME is configured to prevent un-authenticated UAVs from accessing the communications network, thereby reducing interference and improving reliability of the UAV accessing the communications network;  the EIR is configured to detect identity of the UAV according to the IMEI carrying an identity check request obtained from the MME; and the IMEI of the UAV being registered indicates that the identity authentication result is authentication success, and IMEls of the un-authenticated UAVs being un- registered indicates authentication failures as recited in claim 27.
Trapero  from the same or analogous art teaches  the MME is configured to prevent un-authenticated UAVs from accessing the communications network, thereby reducing interference and improving reliability of the UAV accessing the communications network (paragraph [0097], lines 1-12); the EIR is configured to detect identity of the UAV according to the IMEI carrying an identity check request obtained from the MME (paragraphs [0113]-[0114], lines 1-8); and the IMEI of the UAV being registered indicates that the identity authentication result is authentication success (paragraph [0115], lines 1-6), and IMEls of the un-authenticated UAVs being un- registered indicates authentication failures (paragraph [0056], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the MME is configured to prevent un-authenticated UAVs from accessing the communications network, thereby reducing interference and improving reliability of the UAV accessing the communications network;  the EIR is configured to detect identity of the UAV according to the IMEI carrying an  Trapero  into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.   
The MME is configured to prevent un-authenticated UAVs from accessing the communications network, thereby reducing interference and improving reliability of the UAV accessing the communications network;  the EIR is configured to detect identity of the UAV according to the IMEI carrying an identity check request obtained from the MME; and the IMEI of the UAV being registered indicates that the identity authentication result is authentication success, and IMEls of the un-authenticated UAVs being un- registered indicates authentication failures can be modify/implemented by combining the MME is configured to prevent un-authenticated UAVs from accessing the communications network, thereby reducing interference and improving reliability of the UAV accessing the communications network;  the EIR is configured to detect identity of the UAV according to the IMEI carrying an identity check request obtained from the MME; and the IMEI of the UAV being registered indicates that the identity authentication result is authentication success, and IMEls of the un-authenticated UAVs being un- registered indicates authentication failures with the device. This process is implemented as a hardware solution or as firmware solutions of Trapero into the maintaining network connectivity of aerial devices during the unmanned flight of De Rosa.  As disclosed in Trapero, the motivation for the combination would be to use the determination of the access or the rejection of the IMEI becoming the method more efficient and reliable for a better selection when the IMEI is valid in a network communication authenticating the device.
Allowable Subject Matter
Claims 4 and 14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642